Title: To George Washington from Major General Robert Howe, 31 May 1780
From: Howe, Robert
To: Washington, George



Dear Sir
Highlands [N.Y.] 31st May 1780

The inclos’d Copy of a Letter from Governor Trumbull received last Night, I transmit your Excellency without Delay, & should wish to receive your Directions thereupon—The Incursions of the Enemy into this State, & that of Connecticut, the Injuries the[y] do the Inhabitants, & the Benefits the[y] derive from the Supplies they obtain thereby must excite an earnest Desire in every Bosom to prevent a Repetition of such Operations if possible—But while they act with Horse it will be out of our Power to effect this without we make Use of Horse also—For had it not been for the Movements made by my Direction Under Col. Putnam in Consequence of the Intelligence I had of their Intentions the other Day, the whole Country between Golden & the New Bridge, & as far this Way as Crompond would have been ravaged without my being able to counteract their Designs—for they proceeded with a pretty smart Body of Horse within a Mile of the Croton, & laid aside their Intention & retired, only because Col. Putnam was advanc’d. This Detachment however, I cannot in our present Situation continue out, & when that returns their Operations will probably be resumed—for their Apprehensions of a French Fleet seems to determine them to forage at any Risque.
The Fascin⟨es⟩ yo⟨u w⟩ish me to make Sir, it is out of my Power at present to set about—Even the Fatigue Parties for finishing the Works at this Post are so trifling in Point of Numbers, yet so oppressive as to our Aggregate that little is done, & even that little with Complaints and Murmurings (I am sorry to add) not ill founded.
The Militia of this State embodied for six Months are frequently applying to me for Ammunition, & they have some times been supplied—they are it seems to act with the continental Troops, & in Pay of the Continent. I should be glad to know Sir, whether I may serve out to them occasionally & with Oeconomy Ammunition. Major Mournong is gone down to the Sound, in Order to execute what your Excellency desired in a former Letter, & also to see if he can spirit up the Militia to make Fascines—in which Case He will give them Instructions & return—It appears to me Sir, that it would be preferable to make Fascines principally, rather than Gabions, as the latter not only take a

great Deal of Room in conveying them either by Land or Water, but are so easily injured by Removal, & by lying upon one another, that one half of them probably in being conveyed to any Distance will be rendered unfit for Service, & if Gabions are wanted by breaking up small Fascines they will afford all the Materials for making them except the Uprights, which may be with Ease & Convenience procur’d almost any where—your Excellency will find by Governor Trumbull’s Letter, that a Body of Militia, & State Troops, are to go down to the Sound—these perhaps may be prevail’d upon to exert themselves in Fascine making, & I shall Sir, if you chuse it apply to them upon this Subject as soon as I hear of their Arrival. The Transport Boats ordered to King’s Ferry, I directed to be there at the Time appointed—& they are I presume now lying there.
By Desire of Capt. Ashley I inclose your Excellency a Letter of his—He complains that he was intitled to a Vacancy previous to the Resolution of Congress requesting the State’s not to fill Vacancies, & urges some other Circumstances which make his Case a special one, & worthy, in my Opinion, of Attention—these Details I presume are given you in his Letter, & from the Character I have had of him He has Merit. I have the Honor to be with the greatest Respect & Regard Dear Sir your Excellency’s most obedient Humble Servant

Robert Howe

